DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers of Pre-Grant Publication US 2017/0231600 A1.


Response to Amendment
The amendment filed on 02/24/2021 has been entered:
Claim 1, 2, 6, 10, 12, 23, 25, 27, 28, 30, 32 and 34 – 42 remain pending in the application;
Claim 1, 2, 6, 10, 12, 23, 25, 27, 28, 30, 32 and 34 – 38 are amended;
Claim 3, 4, 24 and 29 are cancelled;
Claim 39 – 42 are added as new.

Applicant’s amendments to claims have overcome each and every 112 (a) and 112 (b) claim rejections set forth in the Non-Final Office Action mailed on 11/24/2020. The corresponding claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered, but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claim to include limitations “wherein the transducer assembly is manufactured in a configuration such that” and “a defibrillation electrode, wherein the transducer assembly is integrated into the defibrillation electrode”. Applicant submitted on p.10 that “During the Interview, the Examiner indicated that a transducer assembly manufactured in a configuration such that the first distance and second distance are different distances would overcome the prior art rejection of record” and “Kroon, He, Tupin, and Dewhurst, alone or in combination, do not teach or suggest "a defibrillation electrode, wherein the transducer assembly is integrated into the defibrillation electrode," as recited in amended claim 1.” Applicant’s arguments have been fully considered but they are either not persuasive or moot in view of new grounds of rejection.
First of all, with respect to the amended limitation “wherein the transducer assembly is manufactured in a configuration such that”, it should be clarify that a fixed pre-made distance between transducers can be differentiate from the teaching of adjustable distance between transducers in Kroon. Examiner explained the difference between fixed and adjustable distance in the interview. However, the amended limitation does not have such information about fixed distance. As claimed in the amendment, “manufactured in a configuration” can be either a fixed configuration or an adjustable configuration. Thus, Kroon does teach such “manufactured in a 
Second, with respect to the amended limitation “a defibrillation electrode, wherein the transducer assembly is integrated into the defibrillation electrode”, since applicant’s amendment changed the scope of claim, new reference Freeman et al. (US 2005/0107834 A1; published on 05/19/2005) (hereinafter “Freeman”) is introduced in the new grounds of rejection to teach the amended feature of ultrasound transducer integrated in the defibrillation electrode (see detail in later 103 rejection). Applicant’s argument is moot in view of new grounds of rejection.
Thus, regarding the rejection of independent claim 1, applicant’s arguments are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 6 and 32, applicant amended claims to include similar features as amended in claim 1, and applicant’s remarks submitted on p.10 – 11 rely exclusively on supposed deficiencies with the rejection of independent claim 1. These remarks are not persuasive and moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.11 rely exclusively on supposed deficiencies with the rejection of parent claim 1, 6 and 32. These remarks are not effective to overcome the new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.9 – 11 have been fully considered but they are moot. The amendments result in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 5, limitation “a particular transducer element” should read “a particular transducer”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 1, 6, 10, 23, 25, 27, 28, 32 and 35 – 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kroon et al. (US 2019/0046158 A1; priority date on 09/16/2015) (hereinafter "Kroon"), and in view of Freeman et al. (US 2005/0107834 A1; published on 05/19/2005) (hereinafter “Freeman”), He et al. (US 2015/0065879 A1; published on 03/05/2015) (hereinafter “He”) and Tupin (US 2017/0281015 A1; priority date on 05/31/2012), as evidenced by Dewhurst et al. (Demonstration of the course of the posterior intercostal artery on CT angiography: Relevance to interventional radiology procedures in the chest) (hereinafter “Dewhurst”).

Regarding claim 1, Kroon teaches a medical device ("FIG. 1 shows a schematic illustration of an ultrasound apparatus for medical examination of a subject generally denoted by 10." [0072]), comprising:
a transducer assembly ("… comprises an ultrasound transducer unit 14 …" [0072]), comprising:
a substrate (“… a contact layer 18 is a flexible and/or stretchable layer 18 ...” [0072]);
a first transducer, a second transducer and a third transducer disposed on the substrate ("The ultrasound transducers 16 may comprise one transducer element or an array of transducer elements, wherein the ultrasound transducers 16 are in general coupled to the connection layer 18 …" [0073]; see Fig.2, 3), a particular transducer element among the first transducer, the second transducer, and the third transducer 
In addition, Dewhurst provides evidence that the widths of intercostal spaces between different adjacent ribs are different in value (see Table 2 on Page 223).
Kroon in evidence of Dewhurst fails to explicitly teach the medical device is a defibrillator; a defibrillation electrode, wherein the transducer assembly is integrated into the defibrillation electrode; a return of spontaneous circulation (ROSC) detection component configured to: identify a movement of a heart wall of a patient based on a difference between the first frequency and the second frequency; identify an ROSC of the patient based on the movement of the heart wall; and output an indication of the ROSC.
However, in the same field of endeavor, Freeman teaches a defibrillator (“FIG. 1 is a schematic of the circuitry for a biphasic defibrillator implementation.” [0035]) comprising a defibrillation electrode (“… the invention features a defibrillation electrode 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducer as taught by Kroon to be integrated into the defibrillator electrode as taught by Freeman. Doing so would make it possible “to control the waveform parameters to improve efficacy” (see Freeman; [0029]).
Kroon in view of Freeman and in evidence of Dewhurst fails to explicitly a return of spontaneous circulation (ROSC) detection component configured to: identify a movement of a heart wall of a patient based on a difference between the first frequency and the second frequency; identify an ROSC of the patient based on the movement of the heart wall; and output an indication of the ROSC.
However, in the same field of endeavor, He teaches a processor (“… to the microprocessor 36 and has a sequence of instructions stored therein to cause the microprocessor 36 to provide the functions of … and Doppler processing …” [0057]) configured to identify a movement of a heart wall of a patient based on a difference between the first frequency and the second frequency (“Then, pulsed wave spectral tissue Doppler data of the region-of-interest is formed and a displacement of the tissue within the region-of-interest is determined.” [0007]; the Doppler data mainly includes heart wall motion …” [0009]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Kroon with the hear wall motion quantification as taught by He. Doing so would make it possible “for making on-line quantitative analyses of moving tissue and in particular of heart data, such as cardiac function and ventricular wall motion for facilitating the detection, tracking and display of information about cardiac size, morphology and function for routine clinical use” (see He; [0006]).
Kroon in view of Freeman, He and in evidence of Dewhurst fails to explicitly teach a return of spontaneous circulation (ROSC) detection component configured to: identify an ROSC of the patient based on the movement of the heart wall; and output an indication of the ROSC.
However, in the same field of endeavor, Tupin teaches a return of spontaneous circulation (ROSC) detection component (“… a processor may be configured to perform a similar method as part of an embedded platform for real-time functionality.” [0062]) configured to: identify an ROSC of the patient based on the movement of the heart wall (“If motion data within the range of expected rates is detected, the data containing heart wall motion may be processed to provide information on the changes in the patient's blood pressure. An ROSC determining algorithm may compare the results to a threshold previously selected to determine if the motion corresponds to blood pressure is above or below the threshold.” [0062]; “… it should be understood that these same principles can be applied to any reflected energy, including ultrasound.” [0057]); and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Kroon with the ROSC determination module as taught by Tupin. Doing so would make it possible to “allow the rescuer to optimize compressions, maximizing the probability of resuscitation” (see Tupin; [0008]).

Regarding claim 6, Kroon teaches a medical device ("FIG. 1 shows a schematic illustration of an ultrasound apparatus for medical examination of a subject generally denoted by 10." [0072]), comprising:
a transducer assembly ("… comprises an ultrasound transducer unit 14 …" [0072]) configured to be positioned on a chest of a patient ("…the ultrasound transducer 16 can be placed individually at individually selected portions of the subject 12." [0073]), the transducer assembly manufactured in a configuration (“… wherein the ultrasound transducers 16 are in general coupled to the connection layer 18 which may be formed of a bendable and stretchable material …” [0073]) comprising:
a substrate (“… a contact layer 18 is a flexible and/or stretchable layer 18 ...” [0072]);
a first transducer ("The ultrasound transducers 16 may comprise one transducer element or an array of transducer elements  …" [0073]; see Fig.2, 3);

a third transducer ("The ultrasound transducers 16 may comprise one transducer element or an array of transducer elements, wherein the ultrasound transducers 16 are in general coupled to the connection layer 18 …" [0073]; see Fig.2, 3) spaced apart from the second transducer along the substrate by a second distance ("… so that a spacing between the ultrasound transducer 16 can be manually adjusted and the ultrasound transducer 16 can be placed individually at individually selected portions of the subject 12." [0073]), the second distance being different than the first distance (“… wherein the ultrasound transducers 16 are disposed at an intercostal position between the ribs ..." [0073]; the distance variety of intercostal spaces is the inherent property in anatomy, therefore one intercostal space is always less than the intercostal space between other two ribs, this results in the different distance between adjacent transducer which is configured to be positioned at individual intercostal position), the second transducer being disposed between the first transducer and the third transducer along the substrate (see Fig.2),
wherein a particular transducer among the first transducer, the second transducer, and the third transducer ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) is configured to:

receive a reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) having a second characteristic ("Doppler signals are preferably used and in the case of the heart inspection …" [0081]; echo frequency is the inherent property of Doppler signal), the reflected signal being at least a partial reflection of the transmitted signal ("... and receiving ultrasound waves and for providing a respective ultrasound signal on the basis of the ultrasound waves backscattered from the anatomical side of the subject 12." [0072]; reflection or echo of sonic wave is the inherent property of Doppler signal) from a heart wall of the patient (“Doppler signals are preferably used and in the case of the heart inspection …” [0081]).
In addition, Dewhurst provides evidence that the widths of intercostal spaces between different adjacent ribs are different in value (see Table 2 on Page 223).
Kroon in evidence of Dewhurst fails to explicitly teach the medical device is a defibrillator; a defibrillation electrode, wherein the transducer assembly is integrated into the defibrillation electrode; a processor configured to: identify a movement of the heart wall of the patient based on a difference between the first characteristic and the second 
However, in the same field of endeavor Freeman teaches a defibrillator (“FIG. 1 is a schematic of the circuitry for a biphasic defibrillator implementation.” [0035]) comprising a defibrillation electrode (“… the invention features a defibrillation electrode comprising a first electrical wire for conveying a defibrillation pulse …” [0021]; “… an integrated defibrillation pad …” [0117]), wherein the transducer assembly is integrated into the defibrillation electrode (“… a defibrillation electrode comprising … an ultrasound sensor …” [0021]; “The electrodes may include sensors such as ultrasonic imaging …” [0032]; “An ultrasound transducer may be incorporated into an integrated defibrillation pad, as shown in FIG. 18.” [0117]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducer as taught by Kroon to be integrated into the defibrillator electrode as taught by Freeman. Doing so would make it possible “to control the waveform parameters to improve efficacy” (see Freeman; [0029]).
Kroon in view of Freeman and in evidence of Dewhurst fails to explicitly teach a processor configured to: identify a movement of the heart wall of the patient based on a difference between the first characteristic and the second characteristic; identify a Return of Spontaneous Circulation (ROSC) of the patient based on the movement of the heart wall; and output an indication of the ROSC.
However, in the same field of endeavor, He teaches a processor (“… to the microprocessor 36 and has a sequence of instructions stored therein to cause the heart wall motion …” [0009]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Kroon with the hear wall motion quantification as taught by He. Doing so would make it possible “for making on-line quantitative analyses of moving tissue and in particular of heart data, such as cardiac function and ventricular wall motion for facilitating the detection, tracking and display of information about cardiac size, morphology and function for routine clinical use” (see He; [0006]).
Kroon in view of Freeman, He and in evidence of Dewhurst fails to explicitly teach a processor configured to: identify a Return of Spontaneous Circulation (ROSC) of the patient based on the movement of the heart wall; and output an indication of the ROSC.
However, in the same field of endeavor, Tupin teaches a processor (“… a processor may be configured to perform a similar method as part of an embedded platform for real-time functionality.” [0062]) configured to: identify a Return of Spontaneous Circulation (ROSC) of the patient based on the movement of the heart wall (“If motion data within the range of expected rates is detected, the data containing 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Kroon with the ROSC determination module as taught by Tupin. Doing so would make it possible to “allow the rescuer to optimize compressions, maximizing the probability of resuscitation” (see Tupin; [0008]).

Regarding claim 10, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 6, and Kroon further teaches wherein the first signal characteristic is a frequency of the ultrasound signal and the second signal characteristic is a frequency of the reflected signal ("Doppler signals are preferably used and in the case of the heart inspection …" [0081]; frequency is the inherent property of emitted ultrasound signal and received Doppler signal).



Regarding claim 25, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 1, and Kroon further teaches wherein the first transducer is configured to emit a first ultrasound signal and to receive a first reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), 
wherein the second transducer is configured to emit a second ultrasound signal and to receive a second reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), 
wherein the third transducer is configured to emit a second ultrasound signal and to receive a third reflected signal("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), and
wherein the ROSC detection component (“… and one or more processors adapted to perform a method …” [0027]) is further configured to: 
identify a highest quality signal among the first reflected signal, the second reflected signal, and the third reflected signal (“As intermediate information, signals or 

Regarding claim 27, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 6, and Kroon further teaches wherein the reflected signal comprises an ultrasound signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) having the second characteristic ("Doppler signals are preferably used and in the case of the heart inspection …" [0081]; echo frequency is the inherent property of Doppler signal).

Regarding claim 28, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 6, and Kroon further teaches wherein the particular transducer element is configured to transmit the ultrasound signal in a direction crossing a chest wall of the patient (“This enables the user to inspect desired portions of the subject 12, in particular the lung, the heart, the aorta or the like …” [0073]; see Fig.2 and 9).

Regarding claim 32, Kroon teaches a medical device ("FIG. 1 shows a schematic illustration of an ultrasound apparatus for medical examination of a subject generally denoted by 10." [0072]), comprising:

a substrate (“… a contact layer 18 is a flexible and/or stretchable layer 18 ...” [0072]); and
ultrasound transducers disposed on the substrate ("The ultrasound transducers 16 may comprise one transducer element or an array of transducer elements, wherein the ultrasound transducers 16 are in general coupled to the connection layer 18 …" [0073]; see Fig.2, 3), a first spacing between a first pair of adjacent ultrasound transducers along the substrate being different than a second spacing between a second pair of adjacent ultrasound transducers along the substrate ("… so that a spacing between the ultrasound transducer 16 can be manually adjusted and the ultrasound transducer 16 can be placed individually at individually selected portions of the subject 12 … wherein the ultrasound transducers 16 are disposed at an intercostal position between the ribs ..." [0073]; the distance variety of intercostal spaces is the inherent property in anatomy, therefore one intercostal space is always less than the intercostal space between other two ribs, this results in the different distance between adjacent transducer which is configured to be positioned at individual intercostal position), a particular ultrasound transducer among the ultrasound transducers being configured to transmit an ultrasound signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) through an intercostal space of the patient (“… so that the ultrasound 
In addition, Dewhurst provides evidence that the widths of intercostal spaces between different adjacent ribs are different in value (see Table 2 on Page 223).
Kroon in evidence of Dewhurst fails to explicitly teach the medical device is a defibrillator; a defibrillation electrode assembly comprising ultrasound transducers; a processor configured to: identify a movement of a heart wall of the patient based on a difference between the first frequency and the second frequency; identify a Return of Spontaneous Circulation (ROSC) of the patient based on the movement of the heart wall; and output an indication of the ROSC.
However, in the same field of endeavor Freeman teaches a defibrillator (“FIG. 1 is a schematic of the circuitry for a biphasic defibrillator implementation.” [0035]) comprising a defibrillation electrode assembly (“… the invention features a defibrillation 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducer as taught by Kroon to be integrated into the defibrillator electrode as taught by Freeman. Doing so would make it possible “to control the waveform parameters to improve efficacy” (see Freeman; [0029]).
Kroon in view of Freeman and in evidence of Dewhurst fails to explicitly teach a processor configured to: identify a movement of a heart wall of the patient based on a difference between the first frequency and the second frequency; identify a Return of Spontaneous Circulation (ROSC) of the patient based on the movement of the heart wall; and output an indication of the ROSC.
However, in the same field of endeavor, He teaches a processor (“… to the microprocessor 36 and has a sequence of instructions stored therein to cause the microprocessor 36 to provide the functions of … and Doppler processing …” [0057]) configured to identify a movement of a heart wall of a patient based on a difference between the first frequency and the second frequency (“Then, pulsed wave spectral tissue Doppler data of the region-of-interest is formed and a displacement of the tissue within the region-of-interest is determined.” [0007]; the Doppler data mainly includes heart wall motion …” [0009]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Kroon with the hear wall motion quantification as taught by He. Doing so would make it possible “for making on-line quantitative analyses of moving tissue and in particular of heart data, such as cardiac function and ventricular wall motion for facilitating the detection, tracking and display of information about cardiac size, morphology and function for routine clinical use” (see He; [0006]).
Kroon in view of Freeman, He and in evidence of Dewhurst fails to explicitly teach a processor configured to: identify a Return of Spontaneous Circulation (ROSC) of the patient based on the movement of the heart wall; and output an indication of the ROSC.
However, in the same field of endeavor, Tupin teaches a processor (“… a processor may be configured to perform a similar method as part of an embedded platform for real-time functionality.” [0062]) configured to: identify a Return of Spontaneous Circulation (ROSC) of the patient based on the movement of the heart wall (“If motion data within the range of expected rates is detected, the data containing heart wall motion may be processed to provide information on the changes in the patient's blood pressure. An ROSC determining algorithm may compare the results to a threshold previously selected to determine if the motion corresponds to blood pressure is above or below the threshold.” [0062]; “… it should be understood that these same principles can be applied to any reflected energy, including ultrasound.” [0057]); and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Kroon with the ROSC determination module as taught by Tupin. Doing so would make it possible to “allow the rescuer to optimize compressions, maximizing the probability of resuscitation” (see Tupin; [0008]).

Regarding claim 35, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 1, and Kroon further teaches the sonic pulse being a first sonic pulse and the return signal being a first return signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), wherein another transducer among the first transducer, the second transducer, and the third transducer is configured to transmit a second sonic pulse ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) onto a rib of the patient (“The processing unit 24 is adapted to determine on the basis of the ultrasound signal received from the ultrasound transducers 16 a relative position of the ultrasound transducers 16 with respect to anatomical features, in this particular case the ribs 28 …” [0079]) and to receive a 

Regarding claim 36, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 1, and Kroon further teaches the sonic pulse being a first sonic pulse, the return signal being a first return signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), the intercostal space being a first intercostal space (“… so that the ultrasound transducers 16 are disposed between ribs 28 of the subject 12.” [0078]; see Fig.2), wherein another transducer among the first transducer, the second transducer, and the third transducer is configured to transmit a second sonic pulse ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) through a second intercostal space of the patient (“… so that the ultrasound transducers 16 are disposed between ribs 28 of the subject 12.” [0078]; see Fig.2) and to receive a second return signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), and wherein the ROSC detection component is further configured to determine that a quality of the first return signal is higher than a quality of the second return signal (“As an example, a green LED could indicate a good placement or signal quality … and a red LED could indicate a bad signal quality …” [0093]).


wherein another transducer among the first transducer, the second transducer, and the third transducer is configured to: 
transmit a second ultrasound signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) having a third characteristic ("Doppler signals are preferably used and in the case of the heart inspection …" [0081]; emitting frequency is the inherent property of Doppler signal) toward a rib of the patient (“The processing unit 24 is adapted to determine on the basis of the ultrasound signal received from the ultrasound transducers 16 a relative position of the ultrasound transducers 16 with respect to anatomical features, in this particular case the ribs 28 …” [0079]); and 
receive a second reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) having a fourth characteristic ("Doppler signals are preferably used and in the case of the heart inspection …" [0081]; echo frequency is the inherent property of Doppler signal), the reflected signal being at least a partial reflection of the transmitted second ultrasound signal from the rib of the patient ("... and receiving ultrasound waves and for providing a respective ultrasound signal on the basis of the ultrasound waves 

Regarding claim 38, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 32, and Kroon further teaches the ultrasound signal being a first ultrasound signal and the reflected signal being a first reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), wherein another ultrasound transducer among the ultrasound transducers is configured to transmit a second ultrasound signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) toward a rib of the patient (“The processing unit 24 is adapted to determine on the basis of the ultrasound signal received from the ultrasound transducers 16 a relative position of the ultrasound transducers 16 with respect to anatomical features, in this particular case the ribs 28 …” [0079]) and to receive a second reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]) comprising at least a partial reflection of the second ultrasound signal ("... and receiving ultrasound waves and for providing a respective ultrasound signal on the basis of the ultrasound waves backscattered from the anatomical side of the subject 12." [0072]; reflection or echo of sonic wave is the inherent property of Doppler signal).



Regarding claim 40, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 6, and Kroon further teaches wherein the first distance is a first predetermined distance and the second distance is a second predetermined distance (“… wherein the ultrasound transducers 16 are disposed at an intercostal position between the ribs …” [0073]; here the intercostal distance is considered as a predetermined distance).

Regarding claim 41, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 1, and Kroon further teaches wherein the first transducer, the second transducer, and the third transducer are configured to emit ultrasound in a direction that crosses a chest wall of the patient (“This enables the user to inspect desired portions of the subject 12, in particular the lung, the heart, the aorta or the like …” [0073]; see Fig.2 and 9).

Regarding claim 42, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 6, and Kroon further teaches .


Claim 2, 12, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst, as applied in claim 1, 6 and 32 respectively, and further in view of Chapman et al. (US 2011/0112423 A1; published on 05/12/2011) (hereinafter "Chapman").

Regarding claim 2, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 1, except wherein the defibrillator is configured to prevent an administration of a defibrillation shock by the defibrillator based on the indication of the ROSC output by the ROSC detection component.
However, in the same field of endeavor, Chapman teaches wherein the defibrillator ("… for example the medical device 1000 of FIG. 10." [0066]; "The method of the flow diagram of FIG. 11 may also be implemented by the medical device 1000 of FIG. 10, the external defibrillator 300 of FIG. 3, by a processor executing instructions ..." [0069]; Fig.10, 11) is configured to prevent an administration of a defibrillation shock by the defibrillator (“… which can determine whether a shock is needed …” [0035]) based on the indication of the ROSC output by the ROSC detection component ("Another such 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound monitoring system as taught by Kroon with the additional portable defibrillator as CPR component of medical device as taught by Chapman. Doing so would make it possible to "analyze(s) the cardiovascular effect, such as heart valve closure or blood flowing through the body, from the soundtrack sensed by the microphone to determine a physiological effect that the CPR is having on the patient" (see Chapman; [0067]).

Regarding claim 12, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 6, except wherein the indication comprises a notice that a treatment on the patient should be terminated.
However, in the same filed of endeavor, Chapman teaches wherein the indication comprises a notice that a treatment on the patient should be terminated ("... for the rescuer, to provide CPR coaching." [0067]; "This could be determined by concluding that, based on the soundtrack, the heart valves are operating on their own and/or blood 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Kroon with the additional cardiovascular effect status determination of medical device as taught by Chapman. Doing so would make it possible to "analyze(s) the cardiovascular effect, such as heart valve closure or blood flowing through the body, from the soundtrack sensed by the microphone to determine a physiological effect that the CPR is having on the patient" (see Chapman; [0067]).

Regarding claim 34, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 32, except wherein the defibrillator comprises an Automated External Defibrillator (AED).
However, in the same field of endeavor, Chapman teaches the defibrillator comprises an Automated External Defibrillator (AED) (“A second type of external defibrillator 100 is generally called an AED, which stands for ‘Automated External Defibrillator’.” [0037]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound system as taught by Kroon with the additional cardiovascular effect status determination of medical device as taught by Chapman. Doing so would make it possible to "analyze(s) the cardiovascular effect, such as heart valve closure or blood flowing through the body, .


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst, as applied in claim 6, and further in view of Manbachi et al. (US 2016/0120501 A1; published on 05/05/2016) (hereinafter “Manbachi”).

Regarding claim 30, Kroon in view of Freeman, He, Tupin and in evidence of Dewhurst teaches all claim limitations, as applied in claim 6, and Kroon further teaches wherein the first transducer is configured to emit a first ultrasound signal and to receive a first reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), 
wherein the second transducer is configured to emit a second ultrasound signal and to receive a second reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]), 
wherein the third transducer is configured to emit a third ultrasound signal and to receive a third reflected signal ("Each of the ultrasound transducers 16 may comprise one, two or multiple transducer elements for emitting and receiving ultrasound waves." [0078]).

However, in the same field of endeavor, Manbachi teaches wherein the processor (“… via image processor 316 …” [0101]) is further configured to: identify a sonic pulse as an average of the first reflected signal, the second reflected signal, and the third reflected signal (“Transmitting a plurality of modulated ultrasound pulses {step 1600} and averaging the received echoes of the pulses {steps 1602, 1604} … the plurality of received echo signals are averaged to generate a representative echo signal 1604.” [0101]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the processor as taught by Kroon with the image processor as taught by Manbachi. Doing so would make it possible to provide a signal processing function “which minimizes the effect of random noise” (see Manbachi; [0101]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793